Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes/Comment
Although Primary Examiner Brandi Hopkins signed the Final Office Action, the interview on January 25, 2021 was with Supervisor Lisa Caputo.

Allowable Subject Matter
Claims 15-26 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the best prior art of record Beistle et al. (US 2015/0334780) (hereinafter Beistle), Okuda et al. (US 2011 /0284524) (hereinafter Okuda) and Sheridan (US 5179265) (hereinafter Sheridan) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitation of a non-transitory machine readable storage device comprising machine readable instructions which, when executed, cause a controller of a welding heating system to: receive a first temperature measurement signal from a first temperature sensor and a first temperature measurement signal from a second temperature sensor, the first temperature measurement signal of the first temperature sensor corresponding to a first temperature of the a workpiece at a first location at a geometric center of the a heating profile, the first temperature measurement signal of the second temperature sensor corresponding to a first temperature of the workpiece at a second location of the heating profile that is different than the first location at the geometric center of independent claim 15 when combined with the limitations of turn on a power source to activate a heater to heat the workpiece; receive a second temperature  measurement signal from the first temperature sensor and a second temperature signal from the second temperature sensor in response to heating the workpiece, the second temperature measurement signal of the first temperature sensor corresponding to a second temperature of the workpiece at the first location of the heating profile, the second temperature measurement signal of the second temperature sensor corresponding to a second temperature of the workpiece at the second 
Hence the prior art of record fails to teach the invention as set forth in claims 15-18. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 19, the best prior art of record Beistle, Okuda and Sheridan alone or in combination fails to teach or render obvious the invention as claimed. The specific limitation of a method to determine a physical characteristic of a workpiece, comprising: receiving, at a controller of a welding-type power source, a first temperature measurement signal from a first temperature sensor in direct contact with the workpiece, the first temperature measurement signal of the first temperature sensor corresponding to a first temperature of the workpiece at a first location at a geometric center of a heating profile; receiving, at the controller, a first temperature measurement signal from a second temperature sensor in direct contact with the workpiece, the first temperature measurement signal of the second temperature sensor corresponding to a first temperature of the workpiece at a second location of the heating profile different than the first location at the geometric center of independent claim 19 when combined with the limitations of turning on, by the controller, a power source to activate a heater to heat the workpiece receiving, at the controller, a second temperature measurement signal from the first temperature sensor in response to heating the workpiece, the second temperature measurement signal of the first temperature sensor corresponding to a second temperature of the workpiece at the first location of the heating profile; receiving, at the controller, a second temperature measurement signal from the second temperature sensor in response to heating the workpiece, the second temperature measurement signal of the second temperature sensor corresponding to a second temperature of the 
Hence the prior art of record fails to teach the invention as set forth in claims 19-21. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 22, the best prior art of record Beistle, Okuda and Sheridan alone or in combination fails to teach or render obvious the invention as claimed. The specific limitation of a welding heating system, comprising: and a controller configured to: receive a first temperature measurement signal from a first temperature sensor and a first temperature measurement signal from a second temperature sensor, the first temperature measurement signal of the first temperature a heating profile, the first temperature measurement signal of the second temperature sensor corresponding to a first temperature of the workpiece at a second location of the heating profile that is different than the first location at the geometric center of independent claim 22 when combined with the limitations of a power source configured to provide power to a welding heater to heat a workpiece via the heater; turn on a power source to activate a heater to heat the workpiece; receive a second temperature measurement signal from the first temperature sensor and a second temperature signal from the second temperature sensor in response to heating the workpiece, the second temperature measurement signal of the first temperature sensor corresponding to a second temperature of the workpiece at the first location of the heating profile, the second temperature measurement signal of the second temperature sensor corresponding to a second temperature of the workpiece at the second location of the heating profile; 
Hence the prior art of record fails to teach the invention as set forth in claims 22-26 and 28-34. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855